IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOHN REYNOLDS,                             : No. 240 EAL 2018
                                           :
                    Petitioner             :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
PENNSYLVANIA NATIONAL MUTUAL               :
CASUALTY INSURANCE COMPANY                 :
A/K/A PENN NATIONAL INSURANCE              :
COMPANY,                                   :
                                           :
                    Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 7th day of November, 2018, the Petition for Allowance of Appeal

and the Application for Leave to File Post-Submission Communication are DENIED.